


110 HR 1047 RS: To authorize the Secretary of the Interior

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 236
		110th CONGRESS
		1st Session
		H. R. 1047
		[Report No. 110–106]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 6, 2007
			Received; read twice and referred to the Committee on
			 Energy and Natural Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To authorize the Secretary of the Interior
		  to conduct a study to determine the suitability and feasibility of designating
		  the Soldiers’ Memorial Military Museum located in St. Louis, Missouri, as a
		  unit of the National Park System.
	
	
		1.National park service study
			 regarding the Soldiers' Memorial Military Museum
			(a)FindingsCongress finds as follows:
				(1)The Soldiers'
			 Memorial is a tribute to all veterans located in the greater St. Louis area,
			 including Southern Illinois.
				(2)The current annual
			 budget for the memorial is $185,000 and is paid for exclusively by the City of
			 St. Louis.
				(3)In 1923, the City
			 of St. Louis voted to spend $6,000,000 to purchase a memorial plaza and
			 building dedicated to citizens of St. Louis who lost their lives in World War
			 I.
				(4)The purchase of the
			 7 block site exhausted the funds and no money remained to construct a
			 monument.
				(5)In
			 1933, Mayor Bernard F. Dickmann appealed to citizens and the city government to
			 raise $1,000,000 to construct a memorial building and general improvement of
			 the plaza area and the construction of Soldiers' Memorial began on October 21,
			 1935.
				(6)On October 14,
			 1936, President Franklin D. Roosevelt officially dedicated the site.
				(7)On Memorial Day in
			 1938, Mayor Dickmann opened the building to the public.
				(b)StudyThe Secretary of the Interior shall carry
			 out a study to determine the suitability and feasibility of designating the
			 Soldiers' Memorial Military Museum, located at 1315 Chestnut, St. Louis,
			 Missouri, as a unit of the National Park System.
			(c)Study process
			 and completionSection 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c))
			 shall apply to the conduct and completion of the study required by this
			 section.
			(d)ReportThe
			 Secretary shall submit a report describing the results the study required by
			 this section to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
			
	
		June 26, 2007
		Reported without amendment
	
